 

Case 3:12-cv-00325-RCJ-CBC Document 339 Filed 10/42/19 Fikktye 1of3 _ ¢-REcEIWeED

——_. ENTERED ____ SERVED ON
COUNSEL/PARTIES OF RECORD

OCT 22 2019
a A, CO f

  
  
  
 

  
   
  
  

OBJECTION TO ZAPPOS DATA SETTLEMENT

 

 

 

 

(1) your full name and postal address, and, if represented by counsel, the name, bar nOraReUSTIS RAST COURT

and telephone number of your attorney; DISTRICT OF N

Alison Brown BY: {_» yl DEPUTY
LW

6438 E Lovers Ln Dallas TX 75214

(2) a statement that you are a Settlement Class Member;
| am a Settlement class Member

(3) documents establishing, or information sufficient to allow the Parties to confirm, that you are a
Settlement Class Member;

See attached email from Zappos stating my registration with the website was effective on
11/20/2011. Hilariously, it is signed “With Love, The Zappos Customer Loyalty Team”.

(4) a statement whether you intend to appear at the Final Approval Hearing, either in person or through
counsel;
| do not intend to appear at the Final Approval Hearing.

(5) a statement of your specific objections and the grounds supporting the objections;

An article from Slate.com summarizes my objections:

“A 10-percent-off coupon seems less like an actual penalty than a
business tactic for Zappos to generate additional revenue in the final
quarter of 2019. It also forces customers who want to get anything out of
the settlement to provide more of their money and information to a
business that has already let them down on the data protection front.”

THIS IS A SLAP IN THE FACE TO CUSTOMERS WHO USED YOUR
SITE AND HAD THEIR INFORMATION STOLEN. YOU SHOULD BE
ASHAMED, ZAPPOS AND THE COURT.

WHY DON’T YOU JUST DONATE TO A CHARITY IN MY NAME
INSTEAD? That's a way better idea, you have to admit OR BOYCOTT BRAZIL?
ANYTHING WOULD BE PREFERABLE TO THIS SELF-SERVING
PLOY DISGUISED AS A SETTLEMENT.

(6) identification and production of copies of any documents that you desire the Court to consider;
None

(7) your original signature (for individuals)

 
Case 3:12-cv-00325-RCJ-CBC Document 339 Filed 10/22/19 Page 2 of 3

mM Gmail Alison Brown <alison.brown99@gmail.com>

 

Thank You For Registering And Welcome to Zappos.com!

 

Zappos.com <customerservice@zappos.com> Sun, Nov 20, 2011 at 9:18 AM
Reply-To: customerservice@zappos.com
To: alison.brown99@gmail.com

Thank You For Registering And Welcome to Zappos.com! 24/7 Customer Service 1-800-927-7671

Day Return Policy

rly : : Shipping Both Ways
iAPPos.com 5 In other words, 1 full year! EE

It's always on the house!

Thank You For Registering And Welcome To Zappos.com!

   

 

Hello Alison!

Woohoo! We're so excited you registered with Zappos.com. We look forward to providing you with
many amazing shopping experiences!

Your account email address:
alison.brown99@gmail.com

As a Zappos.com customer, you will
experience these awesome benefits:

« A365-Day Money-Back Guarantee

e Super-Easy Returns

e Our Fabulous Customer Service

« And Our Ginormous Selection Of Stuff

Also, Your Account Page is now active and ready for
you to customize!

 

"« View your order history
e Track your order online
« Store your billing and shipping information

We are so happy you registered with us (it makes us feel all warm and fuzzy on the inside)!

With Love,
The Zappos Customer Loyalty Team

P.S. Please save this email for future reference. It could save your life one day. Probably not, but it
might.

Wanna Call? SP Not A Fan Of The Phone? 9 Need Answers?
Madl send Us An Email

(800) 927-7671 24/7! @ Check Out Our FAQs
Page 3 of 3

Case 3:12-cv-00325-RCJ-CBC Document 339 Filed 1

      

=e

 

a SOE TH sR

Rea ad

    

B FOREVER

mm
uf
ul
a
fete
J
i
fete
is}
AY
if}
uw
